Citation Nr: 1001192	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim seeking service connection for tuberculosis.

Whether new and material evidence has been received to reopen 
a claim seeking service connection for undiagnosed pulmonary 
lesion, parenchymal and perihilar adenopathy, bilateral, 
compatible with tuberculosis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1974 to September 1974 and from June 1976 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.   


FINDINGS OF FACT

1.  A July 1977 rating decision denied service connection for 
tuberculosis based on a finding that active tuberculosis was 
not shown by the evidence of record; the Veteran did not 
appeal the decision and it became final. 

2.  The July 1977 decision also denied service connection for 
undiagnosed pulmonary lesion and parenchymal and perihilar 
adenopathy based on a finding that this pathology was shown 
to exist prior to enlistment and was not incurred in or 
aggravated by active military service; the Veteran did not 
appeal this decision and it became final. 

3.  Evidence received since the July 1997 decision does not 
tend to show that the Veteran actually has active 
tuberculosis; it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim. 

4.  Evidence received since the July 1997 decision does not 
tend to show that the Veteran's undiagnosed pulmonary lesion 
compatible with tuberculosis was incurred in, or aggravated 
by, service; it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The evidence received since the July 1977 rating decision 
in not new and material and the claim for service connection 
for tuberculosis may not be reopened.  38 U.S.C.A. §§ 1110, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a), 3.303, 3.304 
(2009).

2.  The evidence received since the July 1977 rating decision 
in not new and material and the claim for service connection 
for undiagnosed pulmonary lesion, parenchymal and perihilar 
adenopathy, bilateral, compatible with tuberculosis  
 may not be reopened.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 
2002); 38 C.F.R. 
§ 3.156(a), 3.303, 3.304 (2009).
   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2005 letter 
advised the Veteran of the necessity of submitting new and 
material evidence to reopen his claims for tuberculosis and 
undiagnosed pulmonary lesion/adenopathy and advised him of 
the applicable definition of new and material evidence.  It 
also informed him of the reasons for the prior denial of his 
claims and that the evidence submitted must relate to these 
reasons for the denial.  In addition the letter informed him 
of what the evidence needed to show to substantiate the 
underlying clams for service connection.  The Board finds 
that the notice provided was in substantial compliance with 
requirements specific to claims to reopen outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Further, the letter 
advised the Veteran of his and VA's respective claims 
development responsibilities.

The appellant had ample opportunity to respond to the notice 
letter and to supplement the record after notice was given.  
He is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  The Veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Service treatment records reveal that the Veteran was found 
to have tested positive on a skin test (i.e. PPD test) in May 
1974 indicating a possibility that he had tuberculosis.  It 
was noted that he had had close contact with an uncle with 
tuberculosis eight years prior.  As a result of the test 
finding he was scheduled for a chest X-ray.  A subsequent 
July 1, 1976 medical examination report shows that the 
Veteran had been found to have an abnormal chest X-ray 
characterized by a bilateral lymph node enlargement in the 
hilar area and fluffy alveolar infiltrates.  He had not been 
seen by physicians prior to entering the service for 
treatment of this problem and indicated that he had been told 
that he had a negative X-ray in 1974.  

Physical examination of the respiratory system was 
unrewarding.  It was noted that the Veteran had clinical 
evidence of probable pulmonary tuberculosis, which existed 
prior to entrance into service.  He had a markedly positive 
skin test but produced no sputum.  The diagnosis was 
undiagnosed pulmonary lesion, parenchymal and perihilar 
adenopathy, bilateral, comparable with tuberculosis.  It was 
noted that the pathology existed prior to service and was not 
aggravated by service.  

In a subsequent July 16, 1976 Medical Board proceeding, the 
Veteran was found unfit for retention on active duty due to 
the pulmonary lesion.  It was again noted that the lesion was 
not incurred or aggravated during any period of active 
service.  

In a July 1976 letter, the Veteran expressed his disagreement 
with the Medical Board findings.  He indicated that he had 
not experienced any medical problems in service.  In 
September 1976 the Physical Evaluation Board concurred with 
the findings of the Medical Board.  As a result the Veteran 
was discharged in November 1976. 

In a July 1977 rating decision, the RO denied service 
connection for both tuberculosis and undiagnosed pulmonary 
lesion, parenchymal and perihilar adenopathy, bilateral, 
compatible with tuberculosis.  The decision found that the 
undiagnosed pulmonary lesion with parcenchymal and perihilar 
adenopathy was shown to have existed prior to enlistment and 
was not incurred in, or aggravated by active service.  The 
decision also found that active tuberculosis was not shown by 
the evidence of record.  

April and May 2005 VA chest X-ray reports reflect diagnostic 
impressions of probable cardiomegaly, changes consistent with 
congestive heart failure, pleural and parenchymal changes at 
the left base and a moderate pleural effusion in the left 
hemithorax.   

A September 2005 VA pulmonary consultative note reflects that 
the Veteran was evaluated following a positive PPD test.  It 
was noted he had had a longstanding history of positive PPD 
findings but that he had never been treated for tuberculosis.  
It was also noted that chest X-rays from April, May and June 
2005 had showed mild elevation of the left hemidiaphragm and 
prominence of the right hilum.  An August 2005 CT scan then 
showed that the right hilar enlargement was due to vessels 
and not a mass or adenopathy and that there were scattered, 
less than 1 cm, lymph nodes in the mediastinum, which were 
not pathologic.  There was also a small left pleural 
effusion.  After physical examination, the physician's 
diagnostic assessment was long standing positive PPD, which 
did not require treatment.  The physician noted that 
prophylaxis was not warranted and that no further PPD should 
be done as there was no evidence of tuberculosis on chest X-
ray or CT scan.  There was a very small left pleural 
effusion, which was likely due to ischemic cardiomyopathy.  
The physician also noted that no pulmonary follow-up was 
required.  

In a March 2006 statement the Veteran indicated that he was 
constantly having problems with his breathing.  This was 
displayed more frequently when he had to walk short 
distances.  He had to take medication daily for his heart and 
lung conditions and he felt that his lung condition was 
putting extra pressure on his heart.  

A July 2006 VA pulmonary consultative note reflects that the 
consultative physician believed that the Veteran's pleural 
effusion was related to his congestive heart failure.  The 
physician did not believe that further workup was indicated 
unless the Veteran experienced further problems. 

An October 2006 VA chest X-ray shows a diagnostic impression 
of  large left-sided effusion.

A November 2006 VA chest X-ray shows a diagnostic impression 
of no acute pulmonary disease and an elevated left 
hemidiaphragm.    

A November 2006 VA history and physical again reflects that 
the Veteran had a positive PPD test.  The plan was for him to 
continue to take isoniazid and B6 for prophylactic purposes.  

A January 2008 VA chest X-ray reflects diagnostic impressions 
of cardiomegaly with congestive failure and left basilar 
volume loss.  A separate January 2008 chest X-ray reflects 
diagnostic impressions of mild cardiomegaly and opacity at 
the left lung base most consistent with pleural effusion and 
likely compressive atelectasis at the left lung base.   

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in January 
2005), and the new definition applies.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Tuberculosis is presumed to have been incurred in service if 
it becomes manifest to a compensable degree within three 
years of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.10.



IV.  Analysis

As noted above, the July 1977 rating decision denied service 
connection for tuberculosis and pulmonary lesion/adenopathy.  
The Veteran did not appeal the decision and it became final.  
38 U.S.C.A. § 7105.  Accordingly, in order for the claims to 
be reopened, new and material evidence must be received.  
38 U.S.C.A. § 5108.  

 Because service connection for tuberculosis was previously 
denied by the July 1977 rating decision on the basis that 
active tuberculosis was not actually shown to be present, in 
order for the additional evidence received subsequent to the 
decision to pertain to the unestablished fact necessary to 
substantiate the claim (thus meeting the threshold 
requirement for submission of new and material evidence) it 
would have to tend to show that current, active tuberculosis 
is actually present and not simply that the Veteran has 
continued to have positive skin tests (as such skin test 
results were already established in the record prior to July 
1977).  The evidence received after the July 1997 rating 
decision does not tend to show the presence of current, 
active tuberculosis.  Instead, the September 2005 VA 
pulmonary consultation, while noting the Veteran's 
longstanding history of positive PPD tests, found no evidence 
of tuberculosis on chest X-ray or CT scan and found that the 
Veteran's left pleural effusion was likely due to ischemic 
cardiomyopathy.  There are no other findings of record, which 
contradict these findings.  

Also, although the Veteran was later noted in November 2006 
treatment record VA to be taking isoniazid and B6 following 
an additional positive PPD test, there is nothing in the 
record to suggest that this prescription was for active TB, 
as no symptoms attributed to TB were noted.  Instead, it 
appears that it was simply for prophylactic purposes.  
Consequently, in the absence of  any indication of actual, 
current, active tuberculosis (i.e. tuberculosis, which could 
constitute a disability for VA compensation purposes), the 
evidence added to the record after the July 1977 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
evidence is not new and material and the claim for service 
connection for tuberculosis may not be reopened.  38 C.F.R. § 
3.156(a).    
Because service connection for undiagnosed pulmonary lesion, 
parenchymal and perihilar adenopathy was previously denied by 
the July 1977 rating decision on the basis that this lung 
finding was shown to have existed prior to enlistment and was 
not incurred in, or aggravated by active service, in order 
for additional evidence received to pertain to an 
unestablished fact necessary to substantiate the claim, it 
would have to tend to show that the lesion and adenopathy was 
incurred in, and/or aggravated by, service.  The evidence 
received after the July 1977 rating decision does not tend to 
show such incurrence or aggravation.   Instead, it simply 
shows that the Veteran has much more recently been found to 
have a current pleural effusion and likely compressive 
atelectasis of the left lung.  These findings do not provide 
any indication as to whether or not the Veteran's lesion and 
adenopathy noted in July 1976 was incurred in, or aggravated 
by, service.  Consequently, the findings do not relate to an 
unestablished fact necessary to substantiate the claim and do 
not raise a reasonable possibility of substantiating the 
claim.  

Additionally, the Board notes that there is no indication in 
the record that any current lung problem (i.e. pleural 
effusion or atelectasis) is related to service, with the 
September 2005 pulmonary consultative physician specifically 
noting that the effusion was likely due to ischemic 
cardiomyopathy.  Further, the Board did not have an 
obligation to afford the Veteran a VA examination, as this 
claim for service connection has not been reopened.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii).    Accordingly, the evidence 
received after the July 1977 decision is not new and material 
and the claim for service connection for undiagnosed 
pulmonary lesion, parenchymal and perihilar adenopathy, 
bilateral, compatible with tuberculosis, may not be reopened.  
38 C.F.R. § 3.156(a).              








CONTINUED ON NEXT PAGE
ORDER

The appeal to reopen a claim of service connection for 
tuberculosis is denied. 

The appeal to reopen a claim of service connection for  
undiagnosed pulmonary lesion, parenchymal and perihilar 
adenopathy, bilateral, compatible with tuberculosis is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


